






CONTINUING GUARANTEE




1.    Absolute Guarantee. For valuable consideration and to induce AGSTAR
FINANCIAL SERVICES, FLCA ("AgStar") to extend a loan or loans to Heron Lake
BioEnergy, LLC, Heron Lake, Minnesota ("Company"), of which HLBE PIPELINE
COMPANY, LLC (“Guarantor”) is a wholly owned subsidiary, Guarantor
unconditionally and absolutely guarantees and promises to pay to AgStar, or
order, on demand, in lawful money of the United States, any and all Indebtedness
of Company to AgStar (as defined below); provided that the liability of the
Guarantor hereunder shall be limited to the maximum amount of the Indebtedness
which Guarantor may guarantee without rendering this Guarantee void or voidable
under any applicable fraudulent conveyance or fraudulent transfer law.


The word "Indebtedness" is used herein in its more comprehensive sense, and
includes any and all advances, debts, obligations and liabilities of Company,
including but not limited to all principal, interest, fees, expenses and stock
subscription charges, heretofore, now or hereafter made, incurred or created,
whether voluntary or involuntary and however arising, whether due or not due,
absolute or contingent, liquidated or unliquidated, determined or undetermined,
and whether Company may be liable individually or jointly with others, or
whether recovery upon such Indebtedness may be or hereafter become barred by any
statute of limitation, or whether such Indebtedness may be or hereafter become
otherwise unenforceable.


2.    Continuing Guarantee. No termination by Guarantor shall be effective
except by notice sent to AgStar by registered mail naming a termination date
effective not less than ninety (90) days after the receipt of such notice by
AgStar. No such termination shall affect (i) any Indebtedness of Company
incurred prior to the effective date of termination or (ii) any Indebtedness for
interest, fees, expenses and/or stock subscription charges incurred after
termination related to any Indebtedness outstanding on the effective date of
termination.


3.    Guarantee of Payment. This continuing guarantee is a guarantee of payment
and not of collection. The obligations hereunder are joint and several, and
independent upon the Indebtedness of Company, and a separate action or actions
may be brought and prosecuted against Guarantor whether action is brought
against Company or whether Company be joined in any such action or actions; and
Guarantor waives the benefit of any statutes of limitations affecting its
liability hereunder or the enforcement thereof.


4.    Authorities of AgStar. Guarantor authorizes AgStar, without notice or
demand and without affecting liability hereunder, from time to time, to (a)
grant additional credit to Company, and renew, compromise, extend, accelerate or
otherwise change the time for payment of, or otherwise change the terms of, the
Indebtedness or any part thereof, including increase or decrease of the rate of
interest thereon; (b) take and hold security for the payment of this Guarantee
or the Indebtedness guaranteed, and exchange, enforce, waive and release any
such security; (c) apply such security and direct the order or manner of sale
thereof as AgStar in its discretion may determine; and (d) release or substitute
any one or more endorsers or guarantors of the Indebtedness.


5.    Waivers. Guarantor hereby expressly waives to the extent permitted by
applicable law:


(a)    Any right to require AgStar, as a condition to proceeding against
Guarantor, to (i) proceed against Company or any other person; (ii) proceed
against or exhaust any security held from Company or Guarantor; or (iii) pursue
any other remedy in AgStar’s power whatsoever.






--------------------------------------------------------------------------------




(b)    Any defense arising by reason of any disability or other defense or
counter-claim that the Company may assert on the underlying debt, including but
not limited to failure of consideration, breach of warranty, fraud, statute of
frauds, bankruptcy, statute of limitations, lender liability, accord and
satisfaction, and usury or by reason of the cessation from any cause whatsoever
of the liability of Company.


(c)    The pleading or assertion of any defense based on the failure of AgStar
to keep Guarantor informed of the financial and business status of Company, it
being expressly acknowledged by Guarantor that it is Guarantor's responsibility
to keep so informed.


(d)    All setoffs and counterclaims, and all presentments, demands for
performance, notices of nonperformance, protests, notices of dishonor, notices
of sale of foreclosure of any security for the payment of the Indebtedness, and
notices of acceptance of this Guarantee and of the existence, creation, or
incurring or new or additional Indebtedness.
        
(e)    Guarantor waives Minnesota Statutes Chapter 582.30 and acknowledges that
the Guarantor remains liable for any deficiency.


(f)    Additional Waivers:


(i)    Guarantor expressly waives any and all rights of subrogation,
reimbursement, indemnity, exoneration, contribution or any other claim which it
may now or hereafter have against Company or any other person directly or
contingently liable for the Indebtedness guaranteed hereunder, or against or
with respect to Company's property, including without limitation, any property
securing its Indebtedness to AgStar, arising from the existence or performance
of this Guarantee. In furtherance, and not in limitation, of the preceding
waiver, Guarantor agrees that any payment to AgStar by Guarantor pursuant to
this Guarantee shall be deemed to be a contribution to the capital of Company or
other obligated party and such payment shall not cause Guarantor to be a
creditor of Company or any other obligated party. In addition to, and not in
substitution for, any other rights granted to AgStar by this Guarantee,
including but not limited to any rights set forth in Paragraph 11 below, in the
event that a bankruptcy court determines that any monies paid by Company to
AgStar are avoidable preferences because they were made for the benefit of
Guarantor, then Guarantor shall indemnify and hold AgStar harmless from any
losses, including, but not limited to all costs and expenses, including
reasonable attorneys' fees, which AgStar may incur as a result of such
determination.


(ii)    The Guarantor specifically waives any defenses the Guarantor may have to
the guaranty obligations by reason of election of remedies by AgStar.


GUARANTOR WARRANTS AND AGREES THAT EACH OF THE WAIVERS SET FORTH IN THIS
AGREEMENT IS MADE WITH GUARANTOR’S FULL KNOWLEDGE OF ITS SIGNIFICANCE AND
CONSEQUENCES AND THAT, UNDER THE CIRCUMSTANCES, THE WAIVERS ARE REASONABLE AND
NOT CONTRARY TO PUBLIC POLICY OR LAW. IF ANY SUCH WAIVER IS DETERMINED TO BE
CONTRARY TO ANY APPLICABLE LAW OR PUBLIC POLICY, SUCH WAIVER SHALL BE EFFECTIVE
ONLY TO THE EXTENT PERMITTED BY LAW OR PUBLIC POLICY.


6.    Lien; Right of Setoff. In addition to all liens upon, and all rights of
setoff against the monies, securities or other property of Guarantor given to
AgStar by law or by contract, AgStar shall have a lien upon and a right to
setoff against all monies securities and other property of Guarantor now or
hereafter in the possession of or on deposit with AgStar, whether held in a
general or special account of deposit, or for safekeeping or otherwise; and
every such lien and right of setoff may be exercised without demand upon




--------------------------------------------------------------------------------




or notice to Guarantor. No lien or right of setoff shall be deemed to have been
waived by any act or conduct on the part of AgStar, or by any neglect to
exercise such right of setoff or to enforce such lien, or by any delay in so
doing, and every right of setoff and lien shall continue in full force and
effect until such right of setoff or lien is specifically waived or released by
an instrument in writing executed by AgStar.


7.    No Waiver. No exercise or nonexercise of any right hereby given AgStar, no
dealing by AgStar with Company or any other guarantor, no change, impairment, or
suspension of any of AgStar's rights or remedies, shall in any way affect any of
the obligations of Guarantor hereunder or any security furnished by Guarantor or
give Guarantor any recourse against AgStar. The Guarantor represents to AgStar
that Guarantor is now and will be completely familiar with the business,
operation, and condition of Company, and Guarantor waives any right to require
AgStar to notify Guarantor of any facts concerning Company, unknown to
Guarantor, material or otherwise, which might affect the relationship of AgStar,
Guarantor, and Company, or which might cause Guarantor to give AgStar notice of
termination of this Guarantee as herein provided.


8.    Subordination. Any Indebtedness of Company to Guarantor now or hereafter
held by Guarantor is hereby subordinated to the Indebtedness of Company to
AgStar; and such Indebtedness of Company to Guarantor, if AgStar so requests,
shall be collected, enforced and received by Guarantor as trustee for AgStar and
be paid over to AgStar on account of the Indebtedness of Company to AgStar but
without reducing or affecting in any manner the liability of Guarantor under the
other provisions of this Guarantee.


9.    Authority. Although Company is a legal entity, it is not necessary for
AgStar to inquire into the powers of Company, or the officers, directors, or
agents acting or purporting to act on its behalf, and any Indebtedness made or
created in reliance upon the professed exercise of such powers shall be
guaranteed hereunder.


10.    Costs of Enforcement. Guarantor agrees to pay the attorneys' fees of
AgStar and all other costs and expenses which may be incurred by AgStar in the
enforcement of this Guarantee. This Guarantee shall be interpreted and enforced
in accordance with the laws of the State of Minnesota.


11.    Remedies Cumulative. AgStar's rights under this Guarantee are cumulative
and not alternative, and shall not be exhausted by AgStar's exercise of any one
or more rights hereunder, or otherwise, or by any number of successive actions,
unless and until all obligations of Company and Guarantor have been paid or
performed. The liability under this Guarantee shall continue notwithstanding the
incapacity or disability of Guarantor, and its benefits shall inure to AgStar's
successors and assigns. AgStar may assign this Guarantee, in whole or in part,
without notice to Guarantor. Guarantor waives all exemptions and all setoffs and
counterclaims. Only to the extent that this Guarantee is inconsistent with any
prior guarantee given by Guarantor to AgStar, or contains additional provisions,
does this Guarantee supersede such prior guarantees; otherwise, such prior
guarantees remain in full force and effect.


12.    Reinstatement of Payment. If any payment received by AgStar and applied
to the Indebtedness is subsequently set aside, recovered, rescinded, or required
to be returned for any reason (including, without limitation, the bankruptcy,
insolvency or reorganization of Company), the Indebtedness to which such payment
was applied shall for the purposes of this continuing guarantee be deemed to
have continued in existence, and this continuing guarantee shall be enforceable
as to such Indebtedness as fully as if such applications had never been made.


13.    Right of Foreclosure. The Guarantor agrees that if all or a portion of
the Indebtedness is, at any time, secured by a deed of trust or mortgage
covering interests in real property, AgStar, in its sole




--------------------------------------------------------------------------------




discretion, without notice or demand, and without affecting the liability of the
Guarantor, may foreclose the deed of trust or mortgage, and the interest in real
property, secured thereby by nonjudicial sale; and the Guarantor hereby waives
any defense to the recovery by AgStar against the Guarantor of any deficiency
after a nonjudicial sale.


14.    Amendment. Neither this Agreement, nor any provision hereof, may be
amended, modified, waived, or discharged except by an instrument in writing duly
signed by, or on behalf of, AgStar.


15.    Severability. In case any right of AgStar herein shall be held to be
invalid, illegal, or unenforceable, such invalidity, illegality and/or
unenforceability shall not affect any other right granted hereby.


16.    Guarantor’s Representations. Guarantor represents and warrants that: (a)
no representations or agreements of any kind have been made to the Guarantor
which would limit or qualify in any way the terms of this Guarantee; (b) the
Guarantor has not and will not, without AgStar’s prior written consent, sell,
lease, assign, encumber, hypothecate, transfer or otherwise dispose of any of
the Guarantor’s assets, or any interest therein, other than in the ordinary
course of business; (c) AgStar has made no representation to the Guarantor as to
the creditworthiness of the Company; (d) the Guarantor will provide to AgStar
financial and credit information in form acceptable to AgStar, including balance
sheets and income statements no less frequently than annually, as soon as they
become available, not later than 120 days after each fiscal year end or at such
other times as AgStar may request.


1.Security for Guarantee. This Guarantee is secured by any and all security
agreement(s), pledges, assignments, mortgage(s), deed(s) of trust, or other
security documents executed by Guarantor in favor of AgStar, including any
replacements, modifications or amendments thereto. In addition, at AgStar’s
request, the Guarantor agrees to grant to AgStar, by means of such instruments
and documents as AgStar shall require, a first lien on such of the Guarantor’s
other assets, whether now existing or hereafter acquired, as AgStar may from
time to time require.


IN WITNESS WHEREOF, the undersigned Guarantor has executed this Continuing
Guarantee as of July 29, 2014.


HLBE PIPELINE COMPANY, LLC,
Heron Lake, Minnesota


By: __Steve A. Christensen_______________________


Title: _________CEO____________________________




